Appeal by the defendant from a judgment of the County Court, Rockland County (Resnik, J.), rendered July 20, 2004, convicting her of burglary in the second degree, upon her plea of guilty, and imposing a determinate sentence of SVs years’ imprisonment.
Ordered that the judgment is reversed, as a matter of discretion in the interest of justice, the conviction is deemed vacated and replaced with a finding that the defendant is a youthful offender (see CPL 720.20 [3]), and the sentence is reduced to a period of six months’ imprisonment to run concurrently with, and as a condition of, a term of five years’ probation, and the matter is remitted to County Court, Rockland County, to set the terms and conditions of probation, if any.
Under the particular circumstances of this case “the interests of justice would be served by relieving the [defendant] from the onus of a criminal record” (CPL 720.20 [1] [a]). The sentence imposed is excessive to the extent indicated. H. Miller, J.P., Cozier, Ritter and Dillon, JJ., concur.